 


109 HRES 711 IH: Recognizing and honoring the 150th anniversary of the founding of the Sigma Alpha Epsilon Fraternity.
U.S. House of Representatives
2006-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 711 
IN THE HOUSE OF REPRESENTATIVES 
 
March 7, 2006 
Mr. Costa (for himself, Mr. Gillmor, Mr. Regula, Mr. Hobson, and Mr. Shadegg) submitted the following resolution; which was referred to the Committee on Education and the Workforce
 
RESOLUTION 
Recognizing and honoring the 150th anniversary of the founding of the Sigma Alpha Epsilon Fraternity. 


Whereas the Sigma Alpha Epsilon Fraternity was founded on March 9, 1856, by 8 young men at the University of Alabama in Tuscaloosa, Alabama, in order to establish a band of brothers; 
Whereas the founders of the fraternity believed in promoting the intellectual, moral, and spiritual welfare of their members; 
Whereas the mission of the Sigma Alpha Epsilon Fraternity is to promote the highest standards of friendship, scholarship, and service for its members; 
Whereas the Sigma Alpha Epsilon Fraternity adheres to its creed known as The True Gentleman and lives up to its ideals and aspirations for conduct with fellow man; 
Whereas, for 150 years, the Sigma Alpha Epsilon Fraternity has played an integral role in the positive development of the character and education of more than 280,000 men; 
Whereas the brothers of Sigma Alpha Epsilon, being from different backgrounds, ethnic groups, and temperaments, have shared countless friendships and a common belief in the founding ideals of the fraternity; 
Whereas tens of thousands of Sigma Alpha Epsilon men have served our nation’s military and hundreds have given the ultimate sacrifice for our freedom; 
Whereas alumni from Sigma Alpha Epsilon serve as leaders in their respective fields, including government, business, entertainment, science, and higher education; 
Whereas the Sigma Alpha Epsilon Fraternity has 190,000 living alumni from as many as 290 chapters at colleges and universities in 49 states and Canada, making it the largest social fraternity in the world; and 
Whereas Sigma Alpha Epsilon continues to enrich the lives of its members who, in turn, give back to their families, communities, and other service groups: Now, therefore, be it  
 
That the House of Representatives—
(1)recognizes and honors the 150th anniversary of the founding of the Sigma Alpha Epsilon Fraternity;
(2)commends its founding fathers and all Sigma Alpha Epsilon brothers, past and present, for their bond of friendship, common ideals and beliefs, and service to community; and
(3)expresses its best wishes to this most respected and cherished of national fraternities for continued success and growth. 
 
